Citation Nr: 0834794	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  08-15 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities.  


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1942 to 
August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied service connection for peripheral 
neuropathy of the lower extremities.   

In September 2007, the veteran testified before a Decision 
Review Officer at the RO (RO hearing), and in September 2008, 
the veteran testified before the undersigned Veterans Law 
Judge at the Central Office (CO hearing); copies of these 
transcripts have been associated with the record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

At his RO and CO hearings, the veteran contended that his 
current peripheral neuropathy is a result of the impact of 
multiple parachute jumps he performed while in service.   He 
testified that he began having pain behind his knees while 
still in service and that this pain continued after service.  
He indicated that his knee pain was actually his current 
peripheral neuropathy that was not yet diagnosed correctly.  
The veteran submitted a copy of a portion of the Merck Manual 
that pertains to peripheral neuropathy with his claim.  The 
veteran was given his initial nerve conduction study in 
October 1987 which revealed moderately severe sensorimotor 
polyneuropathy.  

The veteran's service treatment records do not reflect 
treatment for or a diagnosis of peripheral neuropathy.  His 
service treatment records show that he was seen in October 
1942 for a right knee injury, in March and April 1948 for a 
left ankle injury that was a result of a parachute jump, and 
in March 1954 for back pain which radiated down to his knees.

Post-service medical records reflect that the veteran was 
seen in June 1987 for knee pain which was worse in the left 
knee than in the right knee.  The examiner noted that it was 
atypical of arthritis pain and that it was located in the 
popliteal area and occurred at night and at rest.  The 
veteran had good pulses and x-rays showed minimal 
degenerative joint disease and that the popliteal space was 
within normal limits.  The impression was low grade 
inflammatory tendonitis.  A VA medical record from later in 
June 1987 reflects that the veteran reported popliteal pain 
which woke him up at night.  An October 1987 VA medical 
record shows that the veteran reported seven to eight months 
of popliteal pain, worse on the left, which radiated in to 
the calf and thigh.  An October 1987 VA nerve conduction 
study revealed moderately severe sensorimotor polyneuropathy.  
A December 1987 VA medical record reflects an S2 sensory 
deficit/radiculopathy due to compression of post cutaneous 
nerve of thigh, sensory peripheral neuropathy of unknown 
etiology and restless leg syndrome.  A February 1989 
electromyography (EMG) report reflects findings of a mild 
chronic mainly axonal sensorimotor polyneuropathy.   A 
September 1992 nerve conduction study and EMG show that the 
veteran has a mild mixed axonal and demyelinating 
sensorimotor polyneuropathy with no evidence of 
radiculopathy.  The examiner noted that there was no change 
from the February 1989 report.  A February 2001 nerve 
conduction study shows results compatible with severe 
sensory/motor neuropathy; mixed axonal/demyelinative.  

VA medical records show ongoing treatment for the veteran's 
peripheral neuropathy.  An October 2001 VA medical record 
shows that the examiner noted that the veteran had a history 
of idiopathic neuropathy with increasing symptoms.  The 
examiner noted that popliteal pain was somewhat atypical for 
polyneuropathy.  

A December 2007 VA peripheral nerves examination report shows 
that the veteran reported pain in the back of his knees since 
service.  The examiner diagnosed painful neuropathy of the 
lower extremities, etiology unknown.  The examiner consulted 
a neurologist who opined that this was a cryptogenic 
peripheral neuropathy that was less likely than not secondary 
to trauma.  Therefore, the examiner opined, it was less 
likely than not secondary to the veteran's parachute jumps.  
A March 2008 nerve conduction study revealed a moderately 
severe generalized polyneuropathy.  A statement dated later 
that month by the Compensation and Pension clinical 
coordinator who is a family nurse practitioner reflected her 
opinion that it is less likely than not that the veteran's 
current peripheral neuropathy was caused by his multiple 
parachute jumps in the service.  The rationale provided was 
that the veteran quoted the Merck Manual which noted that 
trauma is the most common cause of a localized injury to a 
single nerve and that peripheral neuropathy was not limited 
to a single nerve.  She indicated that there was nothing in 
the veteran's service treatment records regarding any unusual 
jump incidents or accidents and no mention of any type of 
injury and that the veteran was diagnosed with moderate 
sensory peripheral neuropathy almost 15 years after getting 
out of the military.  She also noted the results of the 
December 2007 examination.

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  It appears from the 
evidence of record that the veteran is undergoing continued 
treatment for his peripheral neuropathy.  VA should obtain 
any missing medical records showing treatment for the 
veteran's peripheral neuropathy.  

The veteran has testified that he has had pain in his knees 
since he was in service.  These statements are considered lay 
evidence, which is defined as any evidence not requiring that 
the proponent have specialized education, training or 
experience, but is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

While this pain is not reflected in his service treatment 
records and treatment records for the period following 
service are not of record, the Board notes that lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of symptoms of disability subject to 
lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  To the extent that the 
veteran is offering these statements for the purpose of 
establishing the in-service incident and the residuals, he is 
competent to do so.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  

In terms of credibility of these statements, the veteran has 
reported consistently that he had pain behind his knees which 
began during service and continued after service.  As such, 
the Board considers these statements to be credible.  

On remand, the veteran should be afforded an examination, by 
a neurologist, to determine the etiology of the veteran's 
peripheral neuropathy, and whether the veteran's current 
peripheral neuropathy began to manifest during service or is 
a result of multiple parachute jumps while in service.  The 
examiner should acknowledge the lay statements of the veteran 
concerning his knee pain and consider these as credible.  The 
Board notes that the VA nurse practitioner indicated that the 
veteran's service treatment records did not show any jump 
incidents or accidents.  However, as noted above, the veteran 
was treated for left ankle injury that was the result of a 
parachute jump.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his peripheral 
neuropathy.  The AOJ should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records.  If records are 
unavailable, please have the provider so 
indicate.  

2.  The AOJ should make arrangements for 
the veteran to be afforded an 
examination, by a neurologist who has not 
previously examined the veteran, to 
determine whether the veteran's 
peripheral neuropathy is a result of 
injuries sustained in multiple parachute 
jumps or began to manifest during 
service.  All indicated tests or studies 
deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand and any additional 
treatment records must be made available 
to the examiner(s) for review of the 
pertinent evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The neurologist should offer an opinion 
as to (1) the etiology of the veteran's 
peripheral neuropathy, (2) whether it is 
at least as likely as not (50 percent or 
more probability) that the veteran's 
peripheral neuropathy is a result of 
multiple parachute jumps while in service 
or is etiologically related to the 
veteran's active duty service in any way, 
(3) whether it is at least as likely as 
not (50 percent or more probability) the 
veteran's pain behind his knees was an 
early manifestation of his current 
peripheral neuropathy, and (4) if the 
etiology of the veteran's peripheral 
neuropathy is something other than his 
in-service parachute jumps, the examiner 
should offer an opinion, to the extent 
possible, as to the correct etiology of 
his peripheral neuropathy.  If the 
etiologies of any diagnosed neurological 
disorders are attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events. 

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

3. After completion of the above, the AOJ 
should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  No action by the appellant is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for the 
examination without good cause may result in the denial of 
his claim.  38 C.F.R. § 3.655 (2007).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



